Willard Bartlett, J. :
This proceeding was instituted under subdivision 2 of section 28 of the Liquor Tax Law by two non-official citizens to procure the revocation and cancellation of a liquor tax certificate issued to Millard F. Van Evera by Charles L. Mead, as county treasurer of Orange county. It resulted in an order revoking the certificate and directing that it be delivered up to be canceled on the ground that material statements in the application of the holder were false and that he did not have the necessary consents required by the statute. The order of revocation charged the county treasurer with the costs and disbursements of the proceeding,, to be paid out of any liquor tax funds in his hands or which may hereafter come into his hands. There is no appeal by the liquor dealer whose certificate has been revoked, and the only respect in Which the propriety of the order is questioned upon the appeal of the county treasurer is in regard to the provision awarding costs against that officer.
The county treasurer was necessarily made a party to the proceeding. “Upon the presentation of the petition,” says the statute, “ the justice or court shall grant an order requiring the holder of .such certificate and the officer who granted the same, or his successors in office, to appear before him, or before a special term of the. supreme court of the judicial district, on a day specified therein, not more than ten days after the granting thereof.” (Laws of 1896, chap. 112, § 28, subd. 2, as amd. by Laws of 1897, chap. 312.) The appellant, being the officer who granted the certificate, had to be brought into the proceeding by the petitioners. Being thus made a party, the judge or court was authorized, in the exercise of a judicial discretion, to charge him with costs by virtue of the final clause of the subdivision cited, which provides: “ Costs upon such proceedings may be awarded in favor of and against any party thereto, in such sums as in the discretion of the justice or court before which the petition is heard, may seein proper.”
That portion of the order of revocation which charges the appellant with costs payable out of excise moneys is preceded by a recital that it has been made to appear to Mr. Justice Barnard that, somd time prior to the institution of the present proceeding, the county treasurer had been notified that Millard F. Van Evera was traffick*322■ing in liquor without the necessary consents, and that his application-was fraudulent, and that the county treasurer liad' not taken any proceedings to cancel the certificate. In behalf of the appellant it is argued that the facts thus recited do not constitute a valid reason for awarding costs against him, inasmuch as under the law the county treasurer, as such, is not required to proceed against the holders-of liquor tax certificates for the revocation and cancellation of the-same on the ground that material statements in the application therer for were false. Such proceedings are authorized by subdivision 2' of section 28 of the Liquor Tax Law, to be instituted by “ any citizen of the State.” • Ro authority to prosecute them -is conferred by that subdivision upon any particular officer as such. By section 29 of the act, the county treasurer is empowered to maintain injunction proceedings against persons who shall unlawfully traffic in liquor without obtaining a liquor tax certificate, or shall traffic in liquors-. contrary to any provision -of the statute; but the present proceeding-was not of that nature. It was begun and conducted under subdivision 2 of section 28, and we think it quite clear that the appellant is right in his contention that a county treasurer is not chargeable-under that subdivision with the duty of endeavoring to procure a judicial revocation of a certificate. obtained without the necessary consents. ' The language of the subdivision makes this very plain, because the order to show cause is to run not only against the holder of the certificate, but the officer who granted the same. This is ordinarily the county treasurer,- except in counties containing a city of the first class. It could hardly have been in the contemplation of the lawmakers that the- county treasurer should be a petitioner and a respondent in the same judicial proceeding.
The propriety of the award of costs in the present case is made to-depend solely" upon the single reason recited in the order of revocation, and we do not see how it can be sustained.
The authority to direct the costs to be paid out of the excise moneys is also questioned. It is argued that inasmuch as the Liquor Tax Law -directs the distribution of all excise moneys within ten days after they are received, there is no judicial power to provide for the disposition of any portion of such moneys by way. of costs, as is attempted in the order of revocation here. In section 29 of the Liquor Tax-Law, relating to injunction proceedings for unlaw*323fully trafficking in liquors, there is an express provision to .the effect that if costs are awarded against the People of the State of New York they shall be payable by the county treasurer, upon the certificate of the justice or court, out of any excise moneys which may be in his hands, or which may thereafter come into his hands. There can be no doubt about the authority of the officer to apply excise moneys in payment of costs under this provision. Indeed, the certificate directing the payment of the costs out of such moneys in the present proceeding expressly purports to be made under section 29 of the Liquor Tax Law. As already pointed out, however, the present proceeding was conducted, not under section 29, but under section 28, which does not authorize the award of costs out of excise moneys. The express grant of power to compel payment out of the excise moneys in a proceeding under one of these sections, and the omission of any like provision in the section immediately preceding it, is clearly significant of the legislative intention to authorize resort to the fund in one class of cases, but not in the other.
For these reasons the orders, so far as appealed from, must be reversed.
All concurred.
Orders appealed from, so far as they charge the appellant Mead with costs and disbursements, reversed, with ten dollars costs and disbursements of this appeal.